DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed Dec 10, 2021 have been fully considered but they are not persuasive.
Applicant amended claim 9 such that the “second antenna array” is not necessarily “wide beam” anymore.  In other words, it could produce a narrow beam, whose beamwidth is greater than that of the first antenna array.  Therefore, the amended claim in combination with claim 1 is not identical to patent claim that recites “a wide-beam antenna array.”   Thus, we need to define what are a narrow beam and what is a wide beam in accordance with the disclosure of the present application.  The disclosure provides no numerical ranges of beamwidths for either narrow or wide beams.  However, as depicted in Fig.3A, a wide beam is disclosed as a beam whose coverage area (due to a greater beamwidth) can encompass the coverage areas of all narrow beams. See paragraphs [0024] and [0025].  Nothing in the disclosure indicates that the second antenna array may not be a “narrow” beam.   All that is required is that its beamwidth be greater than that of the first antenna array.  Bearing in mind this definition, the scope of the patent claim 1 should be determined.  Just as the applicant would like to define the amended claim, “the second beam” of the patent claim is not bound to any particular range of wide beamwidth.   The second beam may be considered narrow from a certain perspective so long as it is relatively wider that that of the first beam.  In conclusion, regardless of the language used, the “wide-beam antenna array” of the patent and “a second antenna array” of claim 9 have the same scope in that what is covered in the patent claim is covered by claim 9 and vice versa. 
The rejection of claims 1-8,11-20  is withdrawn in light of a terminal disclaimer filed on Dec 10, 2021.

3.	Claims 9 and 10 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 9 of prior U.S. Patent No. 11,024,961. This is a statutory double patenting rejection.
	Claim 9 combined with its base claim 1 is identical to patent claim 1. 
	Likewise, claim 10 in combination is identical to patent claim 9. 	
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632